Citation Nr: 0502154	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a lumbosacral strain.

2.  Entitlement to an initial compensable rating for internal 
hemorrhoids.

3.  Entitlement to an initial compensable rating for a 
bilateral foot disability, characterized as pes planus with 
hind foot valgus and bunion formation of the first 
metaphalangeal joint with hallux valgus.

4.  Entitlement to an initial compensable rating for the 
residuals of a left anterior compartment release, with a 
healed scar.

5.  Entitlement to an initial compensable rating for allergic 
rhinitis.

6.  Entitlement to service connection for a gastrointestinal 
disability manifested by chronic constipation.

7.  Entitlement to service connection for a respiratory 
disability manifested by a calcified granuloma of the left 
lung.

8.  Entitlement to service connection for residuals of a 
bilateral eye injury.

9.  Entitlement to service connection for an eye disability 
manifested by esophoria.

10.  Entitlement to service connection for the residuals of a 
left ankle injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
February 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

It appears that the veteran may have attempted to raise the 
issue of a total disability rating based on individual 
unemployability in a July 2003 informal brief presentation.  
If he desires to pursue this claim, he should do so with 
specificity at the RO.

The veteran testified before the undersigned Veterans Law 
Judge in June 2004.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims file, the Board finds 
that due process mandates a remand.  First, the Veterans 
Claims Assistance Act of 2000 (VCAA) amended and clarified 
VA's duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  VCAA further requires VA 
to notify the appellant of the information and evidence 
necessary to substantiate the claim and indicate which 
portion of any such information or evidence is to be provided 
by VA and which is to be provided by the claimant.  38 
U.S.C.A. § 5103 (West 2002)  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Unfortunately, in this case, the 
veteran has never been provided with his due process rights 
under the VCAA.  

Further, the United States Court of Appeals for the Federal 
Circuit invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) 
and 19.9(a)(2)(ii), which allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  Since the Board no longer has authority to 
correct a missing or defective VCAA duty to notify letter, a 
remand is necessary.

Next, with respect to the issue of entitlement to a higher 
rating for a lumbosacral strain, the Board notes that while 
this appeal was pending, the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

In this case, it does not appear that the veteran has been 
notified of the amended regulations nor has he been afforded 
a VA examination under the new regulations.  In addition, the 
most recent VA examinations were undertaken over three years 
ago.  In view of the veteran's on-going complaints that his 
conditions are worse, the medical evidence received to date, 
the contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  

In addition, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  Particularly, 
the veteran referenced a spinal injection he received during 
a "second back surgery" in his informal brief presentation; 
however, there is no medical evidence in the claims file 
regarding back surgery.  This should be clarified.

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  

2.  The veteran should also be requested 
to provide any evidence in his possession 
that pertains to the claims, particularly 
any records pertaining to back surgery 
referenced in a July 2003 brief 
presentation.

3.  Obtain outpatient treatment records 
for the period from June 2004 to the 
present related to the claims on appeal 
from the Durham VA Medical Center.

4.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded examinations to determine the 
extent of his already service-connected 
(1) low back, (2) hemorrhoids, (3) pes 
planus, (4) status/post anterior 
compartment repair (including scars), and 
(5) allergic rhinitis disabilities.  The 
claims folder must be made available to 
the examiners in conjunction with the 
examinations.  The examiners should 
complete examination worksheets 
appropriate to their assessment areas.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination for 
a medical opinion regarding the 
relationship between his in-service 
complaints of constipation and current 
gastrointestinal symptoms.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  In responding to these 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.

?	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently diagnosed 
gastrointestinal disorder, suggested 
in testimony to be an infection, had 
its onset during service or is in any 
other way causally related to service?
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
	
6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination for 
a medical opinion regarding the 
relationship between his current left 
ankle complaints and military service.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  In responding to these 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.

?	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's left ankle symptomatology 
had its onset during service or is in 
any other way causally related to 
service?
?	The examiner is asked to address 
whether the veteran's left ankle 
complaints are related to an already 
service-connected status/post anterior 
compartment repair.
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.

7.  Thereafter, the RO should re-
adjudicate the issues on appeal, 
including consideration of the amended 
back regulations.  If the benefits sought 
remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


